In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00065-CR



          BRIAN KEITH WOODS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 18-0272X




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                 ORDER

            Attorney Kimberly Miller Ryan was appointed to represent Appellant Brian Keith Woods

in the appeal of this matter. Ryan filed an Anders1 brief on Woods’s behalf and, in conjunction

with the filing of that brief, has filed a motion to withdraw as counsel. Currently pending before

this Court is a motion to substitute counsel filed by attorney Niles Illich. Illich represents in his

motion that he has been retained to represent Woods on appeal and asks that he be substituted for

Ryan as counsel of record in this matter. For the reasons set forth below, we have considered

and hereby grant Illich’s motion.

            When an appellant who is represented on appeal by counsel later retains different

counsel, Rule 6.5(d) of the Texas Rules of Appellate Procedure establishes the proper procedure

for accomplishing the withdrawal and substitution. TEX. R. APP. P. 6.5(d). Under Rule 6.5,

counsel of record—Ryan in this case—is required to file a motion to withdraw before newly

retained counsel may be substituted. Id. The Seventh Court of Appeals has aptly noted, “The

purpose of Rule 6.5 is to ensure that a party not be unwittingly left unrepresented before an

appellate court.” Medlock v. State, No. 07-15-00359-CR, 2015 WL 6939196 (Tex. App.—

Amarillo Nov. 9, 2015, order) (per curiam) (discussing procedure established by Rule 6.5 of

Texas Rules of Appellate Procedure for withdrawing and substituting counsel on appeal).

            In this unique situation, Ryan has previously filed a motion to withdraw as counsel in

conjunction with the filing of her Anders brief.         We have reviewed the circumstances as

represented in Illich’s motion to substitute counsel and are comfortable that Woods has received


1
    Anders v. California, 386 U.S. 738 (1967).
                                                   2
the protection that Rule 6.5 was meant to provide. Further, Woods is free to retain counsel of his

choosing. We, therefore, in the interests of justice and judicial economy, (1) grant Ryan’s

motion to withdraw as counsel and (2) grant the motion to substitute Illich for Ryan as attorney

of record in this appeal. See TEX. R. APP. P. 6.5.

       Illich is now appellate counsel in this matter. As such, we grant Illich’s request to strike

the Anders brief filed on Woods’s behalf in order that he may file a merit-based brief in its stead.

That brief shall be filed in this Court on or before October 15, 2020. We deny, as moot,

Woods’s motion to extend the deadline for filing a response to Ryan’s Anders brief.

       IT IS SO ORDRED.

                                                     BY THE COURT


Date: September 15, 2020




                                                 3